DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the preliminary amendment filed on December 27, 2021, claims 1-16 were cancelled, and new claims 17-48 were added. Claims 17-48 are currently pending in this application.
Priority
This application is a continuation of application No. 17/003,326 filed on August 26, 2020, now Pat. No. 11,269,222.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 31 and 33 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Araki et al. (Araki, US 2016/0274403).
Re Claim 17: As shown in Figs. 32 and 33, Araki discloses a display device comprising:
a first substrate 10C3 including a first signal line SL3 and a second signal line SL2 adjacent to each other along a first direction (horizontal X direction), an organic insulating film OF located over the first signal line SL3 and the second signal line SL2, and a first spacer SP1 located on the organic insulating film OF; and
a second substrate 20C3 opposing the first substrate 10C3 and including a second spacer SP2 opposing the first spacer SP1, wherein
the organic insulating film OF includes a first through-hole CHR between the first signal line SL3 and the second signal line SL2, and a second through-hole CHG adjacent to the first through-hole CHR via the first signal line SL3 in the first direction in plan view, and
the first spacer SP1 is provided to overlap and fill the first through-hole CHR and in plan view.
Re Claim 31: The display device according to claim 17, wherein, as shown in Figs. 32 and 33,
the first substrate 10C3 includes a third signal line SL5 and a fourth signal line SL4 adjacent to each other along the first direction, the organic insulating film OF located over the third signal line SL5 and the fourth signal line SL4, and a third spacer SP1 (at top in Fig. 32) located on the organic insulating film OF,
the second substrate 20C3 includes a fourth spacer SP2 (at top in Fig. 32) opposing the third spacer SP1,
the organic insulating film OF includes a third through-hole CHW between the third signal line SL5 and the fourth signal line SL4, and a fourth through-hole CHR adjacent to the third through-hole CHW via the third signal line SL5 in the first direction in plan view, and
the third spacer SP1 is provided to overlap and fill the third through-hole CHW and in plan view.
Re Claim 33: As shown in Figs. 32 and 33, Araki discloses a display device comprising:
a first substrate 10C3 including a first signal line SL3 and a second signal line SL2 adjacent to each other along a first direction (horizontal X direction), an organic insulating film OF located over the first signal line SL3 and the second signal line SL2, and a first spacer SP1 located on the organic insulating film OF; and
a second substrate 20C3 opposing the first substrate 10C3 and including a second spacer SP2 opposing the first spacer SP1, wherein
the organic insulating film OF includes a first through-hole CHR between the first signal line SL3 and the second signal line SL2, a second through-hole CHG adjacent to the first through-hole CHR via the first signal line SL3 (at left), and a third through-hole adjacent to the first through-hole CHR (at left in Fig. 33) via the second signal line SL2 in the first direction in plan view, and
the first spacer SP1 is provided to overlap and fill the first through-hole CHR, the second through-hole CHG, and the third through-hole (at left of the first through-hole CHR) in plan view.
Allowable Subject Matter
Claims 18-30, 32 and 34-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
August 9, 2022